United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3815
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Aaron Michael Castro,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 27, 2009
                                Filed: June 2, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Aaron Michael Castro pleaded guilty to possessing marijuana with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D) and 18 U.S.C. § 2 (Count
1); possessing a firearm in furtherance of drug trafficking, in violation of 18 U.S.C.
§§ 924(c)(1)(A) and 2 (Count 2); and possessing a firearm with an obliterated serial
number, in violation of 18 U.S.C. §§ 922(k) and 2 (Count 3). The district court1
imposed concurrent prison terms of 43 months on Counts 1 and 3, a consecutive
prison term of 60 months on Count 2, and concurrent supervised release terms of 2

      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
years on all counts. On appeal, Castro’s counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is
unreasonable.

       We conclude that the sentence, which was within the advisory Guidelines range,
is not unreasonable. See Rita v. United States, 551 U.S. 338, 341 (2007); United
States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir. 2005). The district court considered
relevant factors under 18 U.S.C. § 3553(a), and nothing in the record suggests that the
court misapplied those factors. See United States v. Haack, 403 F.3d 997, 1004 (8th
Cir. 2005).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment, and we grant counsel leave to withdraw.
                       ______________________________




                                         -2-